Case 1:18-bk-11919-MB         Doc 59 Filed 11/26/18 Entered 11/26/18 11:39:41               Desc
                               Main Document Page 1 of 2



 1   LAW OFFICES OF DONALD T. DUNHAM & ASSOC.
     Randolph R. Ramirez, Bar No. 297928
 2   4108 Rosemead Boulevard                              FILED & ENTERED
     Rosemead, California 91770
 3   Telephone: (626) 288-1699; Facsimile: (626) 784-0480
     Email: lawrrr@me.com                                     NOV 26 2018
 4
                                                                   CLERK U.S. BANKRUPTCY COURT
 5                                                                 Central District of California
                                 UNITED STATES BANKRUPTCY COURT    BY Ogier      DEPUTY CLERK
 6
                                  CENTRAL DISTRICT OF CALIFORNIA
 7
                                  SAN FERNANDO VALLEY DIVISION
 8

 9
     In re:                                        )   Case No.: 1:18-bk-11919-MB
10                                                 )
     JUAN RENE MEJIA,                              )   Chapter 7
11                                                 )
                                                   )   ORDER GRANTING DEBTOR’S MOTION
12                  Debtor.                        )   TO VACATE DISMISSAL AND
                                                   )   REINSTATE CHAPTER 7 CASE
13                                                 )   PURSUANT TO 11 U.S.C. § 9024; LBR §
                                                   )   1017-2(c)
14                                                 )
                                                   )   Date: November 7, 2018
15                                                 )   Time: 11:00 a.m.
                                                   )   Ctrm: 303
16                                                 )   21041 Burbank Blvd.
                                                   )   Woodland Hills, CA 91367
17                                                 )
                                                   )
18

19

20            This matter came before the Court for hearing on the above date and time,

21    upon the debtor’s motion vacate dismissal of the above captioned case [ECF No.

22    51], which case had been dismissed by prior order of the Court for failure to file

23    schedules, statements and/or plan [ECF No. 41]. Appearances were made as

24    reflected on the record.        The Court having considered the record herein, the

25    agreement of the parties, and for good cause appearing, the Court ORDERS as

26    follows:

27            A. The Motion is granted PURSUANT TO 11 U.S.C. § 9024; LBR § 1017-2(c).

28
                                               1
Case 1:18-bk-11919-MB        Doc 59 Filed 11/26/18 Entered 11/26/18 11:39:41   Desc
                              Main Document Page 2 of 2



 1
            B. The order dismissing this bankruptcy case is hereby vacated and the

 2             above captioned case is reinstated effective upon entry of this order.

 3          C. The Chapter 7 Trustee is reappointed to administer Debtor’s Chapter 7

 4             case.

 5          D. If not previously filed, any and all documents required to be filed by the
 6             debtor(s) under 11 U.S.C. §521(a)(1), Bankruptcy Rule 1007, shall be filed
 7             no later than 14 days after entry of this order.
 8          E. Status of meeting of creditors under 11 U.S.C. §341 and related
 9             deadlines: Because this case was dismissed prior to the conclusion of the
10             meeting of creditors under 11 U.S.C. §341, the previously scheduled
11             meeting of creditors was canceled. A c c o r d i n g l y , the Clerk will
12             provide notice to all parties of record of the date of the rescheduled
13             meeting of creditors and applicable deadlines for the filing of proof of
14             claim, objections to discharge and objections to the dischargeability of
15             particular debts.
16
           IT IS SO ORDERED.
17
                                              ###
18

19

20

21

22

23 Date: November 26, 2018

24

25

26

27

28
                                              2
